—Order and judgment (one paper), Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered March 23, 2001, which adjudged defendant in both civil and criminal contempt for violating a preliminary injunction, and fined defendant $250 plus costs and reasonable attorneys’ fees for civil contempt, and $1,000 for criminal contempt, unanimously affirmed, with costs.
There was sufficient evidence to establish violations of an unequivocal mandate to a reasonable degree of certainty, so as to warrant the finding of civil contempt (see Matter of Department of Envtl. Protection of City of N.Y. v Department of Envtl. Conservation of State of N.Y., 70 NY2d 233). It is undisputed that a lawful order of the court, i.e., a preliminary injunction, was in effect at the time of defendant’s actions and that defendant was aware of the order. Although defendant contends that the injunction was ambiguous, both the language of the injunction itself as well as defendant owner’s actions in response to it support the conclusion that the injunction expressed a clear and unequivocal mandate. The evidence submitted in support of the claim that the injunction was violated was sufficient and, indeed, compelling.
Despite the clear and unequivocal mandate of the court, of which it was aware, defendant continued to operate its business as if the injunction did not exist. Its actions can be interpreted in no other way than as willful and thus support the finding of criminal contempt. Concur — Andrias, J.P., Sullivan, Friedman and Gonzalez, JJ.